DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 25 is/are objected to because of the following informalities:  
Claim 25, lines 2-3 recites the limitation “the lower support receives the anchoring member offset to the second side” instead of “the lower support receives the anchoring member at a position offset to the second side” in order to be grammatically correct. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the anchoring member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 25 should instead recite “the second anchoring member” in order to have sufficient antecedent basis for the limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 15-19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (U.S. Pub. No. 2017/0224504 A1, hereinafter “Butler”) in view of Daffinson et al. (U.S. Patent 9,962,272 B1, hereinafter “Daffinson”).
Butler discloses, regarding claim 1, an implant (10, see Fig. 14), comprising: an upper support (18), the upper support comprising a first end (see annotated Fig. 8 below), a second end opposite the first end (see annotated Fig. 8 below), a first side extending between the first end and the second end (see annotated Fig. 8 below), and a second side opposite the first side and extending between the first end and the second end (see annotated Fig. 8 below); a lower support (20); a control member (16) comprising a head (106) and a shaft (104) and configured to control relative movement between the upper support and the lower support (see paras. [0040]-[0041]), the shaft extending along defining an axis positioned at approximately a lateral midpoint between lateral the first and second sides of the implant upper support (see annotated Fig. 14 below); a front portion (14) comprising a first upper wedge surface (36) configured to engage the first end of the upper support (see Fig. 14, see para. [0034]) and a first lower wedge surface (38) configured to engage the first end of the lower support (see Fig. 14, see para. [0034]), the front portion further configured to receive the head of the control member (via 46, see Fig. 14, see para. [0040]); and a rear portion (12) comprising a second upper wedge surface (26) configured to engage the second end of the upper support (see Fig. 14, see para. [0031]) and a second lower wedge surface (28) configured to engage the second end of the lower support (see Fig. 14, see para. [0031]), the rear portion further configured to engage a portion of the shaft (via 34, see para. [0040]), wherein manipulation of the control member causes the front portion to move relative to the rear portion (see paras. [0040]-[0041]), such that the upper support moves relative to the lower support (see paras. [0040]-[0041]); wherein the rear portion comprises a cylindrical member (see annotated Fig. 14 below) defining a cylindrical exterior surface (see annotated Fig. 14 below) extending from the second upper wedge surface and the second lower wedge surface and toward the front portion (see annotated Fig. 40 below), wherein the cylindrical member comprises a threaded bore (34, see para. [0040])) configured to threadingly receive the portion of the shaft (see para. [0040]). 

    PNG
    media_image1.png
    285
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    712
    media_image2.png
    Greyscale

Regarding claim 2, wherein the manipulation of the control member causes the front portion to move towards the rear portion and causes the upper support to move away from the lower support (see paras. [0040]-[0041]).
Regarding claim 3, wherein the upper support and lower support are identical (see Fig. 14).
Butler discloses, regarding claim 15, an implant (260, see Figs. 39-46) comprising: an upper support (268) configured to engage a first portion of bone (via 296), the upper support comprising a side projection (see annotated Fig. 42 below), a lower support (270) configured to engage a second portion of bone (via 296), the lower support comprising a side slot (see annotated Fig. 42 below) configured to receive the side projection of the upper support (see Figs. 41-43); a control assembly (262 and 264) configured to control relative movement between the upper support and the lower support (see Figs. 40-44), the control assembly comprising; a front portion (264) configured to engage the upper support at only the first end of the upper support (see Figs. 43-44); a rear portion (262) configured to engage the upper support at only a second end of the upper support (see Figs. 43-44), the second end being opposite the first end (see annotated Fig. 42 below); and a control member (266) adjustably engaging the front portion and the rear portion (see Figs. 43-44); wherein during expansion of the implant a sidewall of the side projection remains proximate a sidewall of the side slot (see Figs. 42-44); wherein the upper support wedgingly engages the control assembly only at a single longitudinal position of the front portion (see Fig. 43, note that there is only one wedge of the front portion) and a single longitudinal position of the rear portion (see Fig. 43, note that there is only one wedge of the rear portion) and wherein the lower support wedgingly engages the control assembly only at the single longitudinal position of the front portion and the single longitudinal position of the rear portion (see Fig. 43, note that there is only one wedge of the front and rear portions).

    PNG
    media_image3.png
    361
    651
    media_image3.png
    Greyscale

Regarding claim 16, wherein manipulation of the control member causes the front portion to move towards the rear portion and causes the upper support to move away from the lower support (see Figs. 40-44).
Butler fails to discloses, regarding claim 1, wherein the upper support comprises an upper plate configured to receive a first anchoring member; and wherein the lower support comprises a lower plate configured to receive a second anchoring member; and regarding claim 15, an upper plate at a first end of the upper support, the upper plate configured to secure the upper support to the first portion of bone; and a lower plate at a first end of the lower support and the lower plate configured to secure the lower support to the second portion of bone. Butler fails to further disclose, regarding claim 4, further comprising a plurality of anchoring members, including the first anchoring member and the second anchoring member; regarding claim 5, wherein the implant has a longitudinal axis; and the upper plate is configured to receive an anchoring member such that the center-line trajectory of the anchoring member and the longitudinal axis of the implant form a plate angle greater than 0 degrees; regarding claim 6, wherein the upper plate is further configured to receive a first retention member, and wherein the lower plate is further configured to receive a second retention member; wherein the first retention member and the second retention member each comprises a flat portion and a rounded shoulder portion; and wherein the rounded shoulder portion of the first retention member is configured to engage the head of the first anchoring member; regarding claim 17, wherein the upper plate is configured to receive a first anchoring member and the lower plate is configured to receive a second anchoring member; and regarding claim 18, wherein the first anchoring member and the second anchoring member are bone screws; regarding claim 19, wherein the upper plate is further configured to receive a first retention member, and wherein the lower plate is further configured to receive a second retention member; wherein each of the first retention member and the second retention member comprises a flat portion and a rounded shoulder portion; and wherein the rounded shoulder portion of the first retention member is configured to engage a head of the first anchoring member; and regarding claim 25, wherein the upper support receives the first anchoring member at a position offset to the first side and the lower support receives the anchoring member offset to the second side. 
Daffinson teaches modifying the upper and lower supports (20 and 40, see Fig. 1A) of a spinal implant (10A) to include an upper plate (21) configured to receive a first anchoring member (100, see Fig. 1); and wherein the lower support comprises a lower plate (41) configured to receive a second anchoring member (100, see Fig. 1); further comprising a plurality of anchoring members (100), including the first anchoring member and the second anchoring member (100, see Fig. 1); wherein the implant has a longitudinal axis (see annotated Fig. 2 below); and the upper plate is configured to receive an anchoring member (100) such that the center-line trajectory of the anchoring member and the longitudinal axis of the implant form a plate angle greater than 0 degrees (see annotated Fig. 2 below); and wherein the upper support receives the first anchoring member at a position offset to the first side (see annotated Fig. 4B below) and the lower support receives the anchoring member offset to the second side (see annotated Fig. 4B below); and wherein the upper plate is further configured to receive a first retention member (70), and wherein the lower plate is further configured to receive a second retention member (70); wherein the first retention member and the second retention member each comprises a flat portion (see annotated Fig. 4B below) and a rounded shoulder portion (see annotated Fig. 4B below); and wherein the rounded shoulder portion of the first retention member is configured to engage the head of the first anchoring member (see Fig. 4B) in order to enable the upper and lower supports to be provided with a through hole for receiving a threaded fastener (see lines 34-37 of column 5) to secure the upper and lower supports to the vertebral bodies  and prevent the threaded fastener from loosening after being affixed to the vertebral body (see lines 27-36 of column 3). 


    PNG
    media_image4.png
    325
    753
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    398
    429
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the upper and lower supports in Butler to include upper and lower plates and retention members in view of Daffinson in order to enable the upper and lower supports to be provided with a through hole for receiving a threaded fastener to secure the upper and lower supports to the vertebral bodies  and prevent the threaded fastener from loosening after being affixed to the vertebral body. 
Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert et al. (US 20180042732 A1) (hereon referred to as Seifert) in view of Butler et al. (US 20170224504 A1) (hereon referred to as Butler).
Seifert teaches an implant (600) (see Fig. 12A), comprising: 
an upper support (602) comprising an upper plate (648) configured to receive a first bone screw (651); 
a lower support (604) comprising a lower plate (660) configured to receive a second bone screw (663); 
a control member (702) comprising a head and a shaft and configured to control relative movement between the upper support and the lower support (see Para. [0135]); 
a front portion (606) comprising a first upper surface (see labelled diagram of Fig. 12A below) configured to engage the upper support and a first lower surface (see labelled diagram of Fig. 12A below) configured to engage the lower support, the front portion further configured to receive the head of the control member (see Fig. 12A); and 
a rear portion (608) comprising a second upper surface (see labelled diagram of Fig. 12A below) configured to engage the upper support, a second lower surface (see labelled diagram of Fig. 12A below) configured to engage the lower support, and a cylindrical member (see labelled diagram of Fig. 12A below) extending from the second upper surface and the second lower surface and defining a cylindrical exterior surface, the cylindrical member comprising threads (694) configured to threadingly engage a portion of the shaft (see Para. [0137]), wherein manipulation of the control member causes the front portion to move relative to the rear portion, such that the upper support moves relative to the lower support (see Para. [0133]);
wherein the shaft comprises a non-threaded portion adjacent the head and a threaded portion adjacent the non-threaded portion (see labelled diagram of Fig. 12A below) (claim 21),

    PNG
    media_image6.png
    262
    521
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    471
    651
    media_image7.png
    Greyscale

wherein the front portion engages the upper support at only a first end of the upper support and the rear portion engages the upper support at only a second end of the upper support opposite the first end (note that front and rear portions are opposite, as shown in labelled diagram of Fig. 12A above) (claim 23),
wherein the upper support comprises a side projection (614) configured to be received in a side slot (in between walls 630) of the lower support such that during expansion of the implant opposite sidewalls of the side projection remain proximate corresponding sidewalls of the side slot (note that since the slot and projection are on the same side of the implant, they will remain proximate) (claim 24), however fails to teach the head of the control member comprising a tool port in communication with an opening on a side of the shaft to enable delivery of material to an interior of the implant via the tool port, wherein opening is positioned on the non-threaded portion of the shaft (claim 21).
Butler teaches an implant (see Fig. 33), comprising an upper support (218), a lower support (220), and a control member (216), comprising a head (230), a threaded shaft portion (234), and a non-threaded shaft portion (portion surrounding opening 238), wherein the head of the control member comprises a tool port (236) in communication with an opening on a side of the shaft (238), which may enable deliver of material to the interior of the implant (see Para. [0057]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control member of Seifert to have the material deliver port of Butler, in addition to a central bone delivery port on the control member, as this would allow for material, such as bone cement, to be evenly inserted and distributed within the implant and between the vertebrae, encouraging fusion and further stabilizing the spine.

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
The Applicant asserts that it would not have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control member of Seifert to include the material delivery port of Butler, since Seifert discloses a second bore 690, in addition to the first bore 688, on ramped body 606. Since Seifert already discloses a component used for material delivery in the implant, there would be not be obvious to modify Seifert to include an opening on the side of the shaft of the control member as taught by Butler. The Applicant further asserts that in order to enable delivery of material to an interior of the implant, it appears that an access port would need to be located either on the threading of the threaded portion 704, or on an opposite side of the threading of threaded member 704 from the head of threaded member 704. 
The Office respectfully disagrees. Seifert discloses a second bore 690, which may be threaded and configured to engage an inserter in some embodiments, or may be configured for use as an access port to enable graft material, in some other embodiments (see para. [0135]). Since second bore 690 is not configured for use as an access port in all embodiments, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control member 702 in Seifert to include an access port in view of Butler in order to enable deliver of material to the interior of the implant. 
In response to applicant's argument that an access port would need to be located either on the threading of the threaded portion 704, or on an opposite side of the threading of threaded member 704 from the head of threaded member 704, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  
Applicant’s arguments with respect to claim(s) 1-6, 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773